Exhibit 10.3

 

   November 20, 2012 To:    Encore Capital Group, Inc.    3111 Camino Del Rio
North, Suite 1300    San Diego, California 92108    Attn:    Paul Grinberg,
Chief Financial Officer    Telephone:    858-309-6904    Facsimile:   
858-309-6977 From:    LOGO [g447868003.jpg]    Société Générale    1221 Avenue
of the Americas    New York, NY 10020 Re:    Base Convertible Bond Hedge
Transaction    (Transaction Reference Number:             )

Ladies and Gentlemen:

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Société Générale
(“Dealer”) and Encore Capital Group, Inc. (“Counterparty”). This communication
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below. Dealer is acting as principal and SG Americas Securities, LLC
(“Agent”), its affiliate, is acting as agent for Dealer for the Transaction
under this Confirmation.

1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (the “2006 Definitions”) and the
definitions and provisions of the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”, and together with the 2006 Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”). In the event of any inconsistency
between the 2006 Definitions and the Equity Definitions, the Equity Definitions
will govern. Certain defined terms used herein are based on terms that are
defined in the Offering Memorandum dated November 20, 2012, (the “Offering
Memorandum”) relating to the 3.00% Convertible Senior Notes due 2017 (as
originally issued by Counterparty, the “Convertible Securities” and each USD
1,000 principal amount of Convertible Securities, a “Convertible Security”)
issued by Counterparty in an aggregate initial principal amount of USD
100,000,000 (as increased by up to an aggregate principal amount of USD
15,000,000 if and to the extent that the Initial Purchasers exercise their
option to purchase additional Convertible Securities pursuant to the Purchase
Agreement (as defined herein)) pursuant to an Indenture to be dated November 27,
2012 between Counterparty and Union Bank, N.A., as trustee (the “Indenture”). In
the event of any inconsistency between the terms defined in the Offering
Memorandum, the Indenture and this Confirmation, this Confirmation shall govern.
The parties acknowledge that this Confirmation is entered into on the date
hereof with the understanding that (i) definitions set forth in the Indenture
which are also defined herein by reference to the Indenture and (ii) sections of
the Indenture that are referred to herein will conform to the descriptions
thereof in the Offering Memorandum. If any such definitions in the Indenture or
any such sections of the Indenture differ from the descriptions thereof in the
Offering Memorandum, the descriptions thereof in the Offering Memorandum will
govern for purposes of this Confirmation. The parties further acknowledge that
the Indenture section numbers used herein are based on the draft of the
Indenture last reviewed by Dealer as of the date of this Confirmation, and if
any such section numbers are changed in the Indenture as executed, the parties
will amend this Confirmation in good faith to preserve the intent of the
parties. Subject to the foregoing, references to the Indenture herein are
references to the Indenture as in effect on the date of its execution, and if
the Indenture is amended following such date, any such amendment will be
disregarded for purposes of this Confirmation unless the parties agree otherwise
in writing.

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 2002 ISDA Master Agreement as if Dealer and Counterparty had
executed an



--------------------------------------------------------------------------------

agreement in such form (without any Schedule except for (i) the elections set
forth in this Confirmation and (ii) the election that the “Cross Default”
provisions of Section 5(a)(vi) of the Agreement will apply to Dealer and to
Counterparty as if (x) the phrase “, or becoming capable at such time of being
declared,” were deleted from Section 5(a)(vi)(1) of the Agreement and (y) the
“Threshold Amount” with respect to Dealer were three percent (3%) of
shareholders’ equity of Société Générale as of the Trade Date and with respect
to Counterparty were USD10,000,000). For the avoidance of doubt, the Transaction
shall be the only transaction under the Agreement.

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.

2. The Transaction constitutes a Share Option Transaction for purposes of the
Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:

General Terms:

 

  Trade Date:    November 20, 2012   Effective Date:    The closing date of the
initial issuance of the Convertible Securities.   Option Type:    Call   Seller:
   Dealer   Buyer:    Counterparty   Shares:    The common stock of
Counterparty, par value USD0.01 per share (Ticker Symbol: “ECPG”).   Number of
Options:    100,000   Number of Shares:    As of any date, the product of
(i) the Number of Options, (ii) the Conversion Rate and (iii) the Applicable
Percentage.   Conversion Rate:    As of any date, the “Conversion Rate” (as
defined in the Indenture) as of such date, but without regard to any adjustments
to the “Conversion Rate” pursuant to Section 13.03 or 13.04(g) of the Indenture.
  Applicable Percentage:    20%   Premium:    As provided in Annex A to this
Confirmation.   Premium Payment Date:    The Effective Date   Exchange:    The
NASDAQ Global Select Market   Related Exchange:    All Exchanges Procedures for
Exercise:      Exercise Dates:    Each Conversion Date.   Conversion Date:   
Each “Conversion Date”, as defined in the Indenture, occurring during the period
from and excluding the Trade Date to and including the Expiration Date, for
Convertible Securities, each in denominations of USD1,000 principal amount, that
are submitted for conversion on such Conversion Date in accordance with the
terms of the Indenture (such Convertible Securities, the “Relevant Convertible
Securities” for such Conversion Date).  

Required Exercise on Conversion Dates:

   On each Conversion Date, a number of Options equal to (i) the

 

2



--------------------------------------------------------------------------------

     number of Relevant Convertible Securities for such Conversion Date in
denominations of USD1,000 principal amount minus (ii) the number of Relevant
Conversion Options (as defined below), if any, corresponding to such Conversion
Date shall be automatically exercised.   Expiration Date:    The second
“Scheduled Trading Day” immediately preceding the “Maturity Date” (each as
defined in the Indenture), subject to the provisions set forth opposite the
caption “Notice of Exercise” below.   Automatic Exercise:    As provided above
under “Required Exercise on Conversion Dates”.   Exercise Notice Deadline:    In
respect of any exercise of Options hereunder on any Conversion Date, the
“Scheduled Trading Day” immediately preceding the first “Scheduled Trading Day”
of the “Observation Period” (each as defined in the Indenture) relating to the
Convertible Securities converted on the Conversion Date occurring on the
relevant Exercise Date (or, in the event there is no “Observation Period” (as
defined in the Indenture) relating to such Convertible Securities, the second
“Scheduled Trading Day” (as defined in the Indenture) immediately following such
Conversion Date); provided that in the case of any exercise of Options hereunder
in connection with the conversion of any Relevant Convertible Securities on any
Conversion Date occurring on or after May 27, 2017 (the “Free Convertibility
Date”), the Exercise Notice Deadline shall be the “Scheduled Trading Day”
immediately preceding the “Maturity Date” (each as defined in the Indenture).  
Notice of Exercise:    Notwithstanding anything to the contrary in the Equity
Definitions, Dealer shall have no obligation to make any payment or delivery in
respect of any exercise of Options hereunder unless Counterparty notifies Dealer
in writing prior to 12:00 noon, New York City time, on the Exercise Notice
Deadline in respect of such exercise of (i) the number of Convertible Securities
being converted on the relevant Conversion Date (including, if applicable,
whether all or any portion of such Convertible Securities are Convertible
Securities as to which additional Shares would be added to the “Conversion Rate”
(as defined in the Indenture) pursuant to Section 13.03 of the Indenture (the
“Make-Whole Convertible Securities”)), (ii) the scheduled settlement date under
the Indenture for the Convertible Securities converted on the Conversion Date
and (iii) the first “Scheduled Trading Day” of the “Observation Period” (each as
defined in the Indenture);, if any provided that in the case of any exercise of
Options hereunder in connection with the conversion of any Relevant Convertible
Securities on any Conversion Date occurring on or after the Free Convertibility
Date, the contents of such notice shall be as set forth in clause (i) above. For
the avoidance of doubt, if Counterparty fails to give such notice when due in
respect of any exercise of Options hereunder, Dealer’s obligation to make any
payment or delivery in respect of such exercise shall be permanently
extinguished, and late notice shall not cure such failure; provided that
notwithstanding the foregoing, in the case of Options relating to Relevant
Convertible Securities with a “Conversion Date” (as defined in the Indenture)
occurring prior to the Free Convertibility Date, such notice (and the related
exercise or termination, as the

 

3



--------------------------------------------------------------------------------

     case may be, of Options hereunder) shall be effective if given after the
Exercise Notice Deadline, but prior to 5:00 PM New York City time on the fifth
Exchange Business Day following the Exercise Notice Deadline, in which event the
Calculation Agent shall have the right to adjust the Delivery Obligation as
appropriate to reflect the additional costs (including, but not limited to,
hedging mismatches and market losses) and expenses incurred by Dealer in
connection with its hedging activities (including the unwinding of any hedge
position) as a result of Dealer not having received such notice on or prior to
the Exercise Notice Deadline.   Notice of Convertible Security Cash Percentage:
   Unless Counterparty shall have notified Dealer in writing (i) in the case of
Relevant Convertible Securities with a Conversion Date occurring prior to the
Free Convertibility Date, in the related Notice of Exercise, within the
applicable time period therefor set forth under “Notice of Exercise” above, of
the “Cash Percentage” (as defined in the Indenture) applicable to such Relevant
Convertible Securities or (ii) in the case of Relevant Convertible Securities
with a Conversion Date occurring during the period beginning on and including
the Free Convertibility Date and ending on and including the second “Scheduled
Trading Day” immediately preceding the “Maturity Date” (each as defined in the
Indenture) (the “Free Convertibility Period”), before 5:00 P.M. (New York City
time) on the “Scheduled Trading Day” (as defined in the Indenture) immediately
preceding the Free Convertibility Date of the irrevocable election by the
Counterparty, in accordance with Section 13.02(a)(i) of the Indenture, of the
“Cash Percentage” (as defined in the Indenture) applicable to such Relevant
Convertible Securities, in either case of the immediately preceding clauses
(i) or (ii), Counterparty shall be deemed to have notified Dealer of a “Cash
Percentage” (as defined in the Indenture) of 0.00% applicable to such Relevant
Convertible Securities, notwithstanding any different actual election by
Counterparty with respect to the “Cash Percentage” (as defined in the Indenture)
applicable to such Convertible Securities. Counterparty acknowledges its
responsibilities under applicable securities laws, and in particular Section 9
and Section 10(b) of the Exchange Act (as defined below) and the rules and
regulations thereunder, in respect of any election of a “Cash Percentage” (as
defined in the Indenture) with respect to the Convertible Securities.  

Dealer’s Telephone Number and Telex and/or Facsimile Number and Contact Details
for purpose of Giving Notice:

   To be provided by Dealer. Settlement Terms:      Settlement Date:    In
respect of an Exercise Date occurring on a Conversion Date, the settlement date
for the cash and/or Shares to be delivered in respect of the Relevant
Convertible Securities converted on such Conversion Date pursuant to
Section 13.02 of the Indenture; provided that the Settlement Date will not be
prior to the “Scheduled Trading Day” (as defined in the Indenture) immediately
following the date Counterparty provides the Notice of Delivery Obligation prior
to 5:00 PM, New York City time.   Delivery Obligation:    In lieu of the
obligations set forth in Sections 8.1 and 9.1 of the

 

4



--------------------------------------------------------------------------------

     Equity Definitions, and subject to “Notice of Exercise” above, in respect
of an Exercise Date occurring on a Conversion Date, Dealer will deliver to
Counterparty, on the related Settlement Date, a number of Shares and/or amount
of cash in USD equal to the product of (i) the Applicable Percentage and
(ii) the aggregate number of Shares, if any, that Counterparty would be
obligated to deliver to the holder(s) of the Relevant Convertible Securities
converted on such Conversion Date pursuant to Section 13.02 of the Indenture
and/or the aggregate amount of cash, if any, in excess of USD1,000 per
Convertible Security (in denominations of USD1,000) that Counterparty would be
obligated to deliver to holder(s) pursuant to Section 13.02 of the Indenture
(except that such aggregate number of Shares shall be determined without taking
into consideration any rounding pursuant to Section 13.02(j) of the Indenture
and shall be rounded down to the nearest whole number) and cash in lieu of
fractional Shares, if any, resulting from such rounding, as if Counterparty had
elected to satisfy its conversion obligation in respect of such Relevant
Convertible Securities with a “Cash Percentage” (as defined in the Indenture)
equal to the Convertible Security Cash Percentage, notwithstanding any different
actual election by Counterparty with respect to the settlement of such
Convertible Securities (the “Convertible Obligation”); provided that such
obligation shall be determined excluding any Shares and/or cash that
Counterparty is obligated to deliver to holder(s) of the Relevant Convertible
Securities as a result of any adjustments to the Conversion Rate pursuant to
Sections 13.03 or 13.04(g) of the Indenture (and, for the avoidance of doubt,
the Delivery Obligation shall not include any interest payment on the Relevant
Convertible Securities that the Counterparty is (or would have been) obligated
to deliver to holder(s) of the Relevant Convertible Securities for such
Conversion Date); provided, further that if Counterparty or its board of
directors is permitted or required to exercise discretion under the terms of the
Indenture with respect to any determination, calculation or adjustment
(including, without limitation, pursuant to Section 13.05 of the Indenture or in
connection with any proportional adjustments or the determination of the fair
value of any securities, property, rights or other assets) (any such
determination, calculation or adjustment, a “Counterparty Determination”),
Counterparty shall consult with Dealer with respect thereto and, if the
Calculation Agent disagrees in good faith with such Counterparty Determination,
notwithstanding anything herein to the contrary, the Calculation Agent shall
make the relevant determination, calculation or adjustment for purposes of this
Transaction (and for the avoidance of doubt, such determination, calculation or
adjustment shall be made (A) in accordance with the methodology set forth in the
Indenture, except as set forth in this paragraph, and (B) using, where relevant,
variables determined by the Calculation Agent).   Applicable Limit:   
Notwithstanding the provisions under “Delivery Obligation” above but subject to
Section 8(a)(ii) below, in all events the Delivery Obligation for any Option
shall be capped so that (i) an amount of cash in USD equal to the sum of (x) the
number of Shares comprising such Delivery Obligation multiplied by the
Applicable Limit Price on the Settlement Date for such Option and (y) the

 

5



--------------------------------------------------------------------------------

     amount of cash in USD comprising such Delivery Obligation does not exceed
(ii) an amount of cash in USD equal to the Applicable Percentage multiplied by
the excess of (x) the aggregate of (A) the amount of cash, if any, payable to
the holder of the related Relevant Convertible Security and (B) the number of
Shares, if any, deliverable to the holder of the related Relevant Convertible
Security multiplied by the Applicable Limit Price on the Settlement Date for
such Option over (y) USD 1,000.   Applicable Limit Price:    On any day, the
opening price as displayed under the heading “Op” on Bloomberg page ECPG
<equity> (or any successor thereto).   Convertible Security Cash Percentage:   
For any Relevant Convertible Securities, the “Cash Percentage” of which
Counterparty has notified, or is deemed to have notified, Dealer in accordance
with “Notice of Convertible Security Cash Percentage” above that Counterparty
has elected, or is deemed to have elected, to satisfy its conversion obligation
in respect of such Relevant Convertible Securities.   Notice of Delivery
Obligation:    No later than the Exchange Business Day immediately following the
last day of the relevant “Observation Period” (as defined in the Indenture),
Counterparty shall give Dealer notice of the final number of Shares and/or cash
comprising the Convertible Obligation; provided that, with respect to any
Exercise Date occurring during the Free Convertibility Period, Counterparty may
provide Dealer with a single notice of an aggregate number of Shares and/or cash
comprising the Convertible Obligations for all Exercise Dates occurring in such
period prior to 12:00 noon New York City time on the second “Scheduled Trading
Day” immediately following the last day of the relevant “Observation Period”
(each as defined in the Indenture) (it being understood, for the avoidance of
doubt, that the requirement of Counterparty to deliver such notice shall not
limit Counterparty’s obligations with respect to any Notice of Exercise or any
Notice of Convertible Security Cash Percentage or Dealer’s obligations with
respect to any Delivery Obligation, each as set forth above, in any way).  
Other Applicable Provisions:    To the extent Dealer is obligated to deliver
Shares hereunder, the provisions of Sections 9.1(c), 9.8, 9.9, 9.11 (except that
the Representation and Agreement contained in Section 9.11 of the Equity
Definitions shall be modified by excluding any representations therein relating
to restrictions, obligations, limitations or requirements under applicable
securities laws arising as a result of the fact that Counterparty is the Issuer
of the Shares) and 9.12 of the Equity Definitions will be applicable as if
“Physical Settlement” applied to the Transaction. Share Adjustments:      Method
of Adjustment:    Notwithstanding Section 11.2 of the Equity Definitions, which
shall not apply with respect to the Transaction, upon the occurrence of any
event or condition set forth in Sections 13.04(a)-(e) or 13.05 of the Indenture
that results in an adjustment under the Indenture, the Calculation Agent shall
make an analogous adjustment to the terms relevant to the exercise, settlement
or payment of the Transaction. Reasonably promptly upon the occurrence of any
such event or condition set forth in Sections 13.04(a)-(e) or 13.05 of the
Indenture, Counterparty shall notify the Calculation Agent of such event or
condition; and once the

 

6



--------------------------------------------------------------------------------

     adjustments to be made to the terms of the Indenture and the Convertible
Securities in respect of such event or condition have been determined,
Counterparty shall reasonably promptly notify the Calculation Agent in writing
of the details of such adjustments. Extraordinary Events:      Merger Events:   
Notwithstanding Section 12.1(b) of the Equity Definitions, which shall not apply
with respect to the Transaction, a “Merger Event” means the occurrence of any
event or condition set forth in the definition of “Merger Event” under
Section 13.07(a) of the Indenture.   Consequences of Merger Events:   
Notwithstanding Sections 12.2 and 12.3 of the Equity Definitions, which shall
not apply with respect to the Transaction, upon the occurrence of a Merger Event
that results in an adjustment under the Indenture, the Calculation Agent shall
make an analogous adjustment to the terms relevant to the exercise, settlement
or payment of the Transaction; provided that such adjustment shall be made
without regard to any adjustment to the Conversion Rate pursuant to Sections
13.03 or 13.04(g) of the Indenture; and provided further that if, with respect
to a Merger Event, the consideration for the Shares includes (or, at the option
of a holder of Shares, may include) shares of an entity or person not organized
under the laws of the United States, any State thereof or the District of
Columbia, Cancellation and Payment (Calculation Agent Determination) shall
apply.   Notice of Merger Consideration:    Upon the occurrence of a Merger
Event that causes the Shares to be converted into the right to receive more than
a single type of consideration (determined based in part upon any form of
stockholder election), Counterparty shall reasonably promptly (but, in any event
prior to the relevant merger date) notify the Calculation Agent of (i) the
weighted average of the types and amounts of consideration received by the
holders of Shares entitled to receive cash, securities or other property or
assets with respect to or in exchange for such Shares in any Merger Event who
affirmatively make such an election and (ii) the details of the adjustment made
under the Indenture in respect of such Merger Event.   Nationalization,
Insolvency or Delisting:    Cancellation and Payment (Calculation Agent
Determination); provided that, in addition to the provisions of
Section 12.6(a)(iii) of the Equity Definitions, it shall also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of The New York Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any such exchange or quotation system, such exchange or quotation
system shall thereafter be deemed to be the Exchange.   Additional Disruption
Events:     

(a) Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”,

 

7



--------------------------------------------------------------------------------

     (ii) replacing the word “Shares” with the phrase “Hedge Positions” in
clause (X) thereof, (iii) inserting the parenthetical “(including, for the
avoidance of doubt and without limitation, adoption or promulgation of new
regulations authorized or mandated by existing statute)” at the end of clause
(A) thereof, (iv) immediately following the word “Transaction” in clause
(X) thereof, adding the phrase “in the manner contemplated by the Hedging Party
on the Trade Date” and (v) adding the following proviso to the end of clause
(Y) thereof: “provided that such party has used good faith efforts to avoid such
increased cost on terms reasonably acceptable to such party, as long as (i) such
party would not incur a materially increased cost (including, without
limitation, due to any increase in tax liability, decrease in tax benefit or
other adverse effect on its tax position, or any increase in margin or capital
requirements), as reasonably determined by such party, in doing so, (ii) such
party would not violate any applicable law, rule, regulation or policy of such
party, as reasonably determined by such party, in doing so, (iii) such party
would not suffer a material penalty, injunction, non-financial burden,
reputational harm or other material adverse consequence in doing so, (iv) such
party would not incur any material operational or administrative burden in doing
so and (v) such party would not, in doing so, be required to take any action
that is contrary to the intent of the law or regulation that is subject to the
Change in Law”.  

(b) Failure to Deliver:

   Applicable  

(c) Insolvency Filing:

   Applicable  

(d) Hedging Disruption:

   Applicable; provided that:     

(i)     Section 12.9(a)(v) of the Equity Definitions is hereby amended by
inserting the following two phrases at the end of such Section:

    

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and

    

(ii)    Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

 

(e) Increased Cost of Hedging:

   Not Applicable   Hedging Party:    For all applicable Potential Adjustment
Events and Extraordinary Events, Dealer   Determining Party:    For all
applicable Extraordinary Events, Dealer   Non-Reliance:    Applicable  

Agreements and Acknowledgments Regarding Hedging Activities:

   Applicable   Additional Acknowledgments:    Applicable

 

8



--------------------------------------------------------------------------------

3. Calculation Agent: Dealer, whose judgments, determinations and calculations
shall be made in good faith and in a commercially reasonable manner. Following
any determination or calculation by the Calculation Agent hereunder, upon a
request by Company, the Calculation Agent shall promptly (but in any event
within three Scheduled Trading Days) provide to Company by e-mail to the e-mail
address provided by Company in such request a report (in a commonly used file
format for the storage and manipulation of financial data) displaying in
reasonable detail the basis for such determination or calculation (including any
assumptions used in making such determination or calculation), it being
understood that the Calculation Agent shall not be obligated to disclose any
proprietary models used by it for such determination or calculation.

4. Account Details:

 

    Dealer Payment Instructions:    Payments to:    SOCIÉTÉ    GENERALE   
Correspondent:    SOCIÉTÉ    GENERALE/New York SOGEUS33    Beneficiary:   
SOCIÉTÉ    GENERALE/Paris SOGEFRPPHCM    Account Number:       00187011
    Counterparty Payment Instructions:    To be provided by Counterparty. 5.
Offices:              The Office of Dealer for the Transaction is: Paris      
    The Office of Counterparty for the Transaction is: Not applicable    6.
Notices: For purposes of this Confirmation:   

Address for notices or communications to Counterparty for purposes of this
Confirmation:

 

To:   

Encore Capital Group, Inc.

3111 Camino Del Rio North, Suite 1300

San Diego, CA 92108

Attn:    Paul Grinberg, Chief Financial Officer Telephone:    858-309-6904
Facsimile:    858-309-6977 With a copy to: Attn:    Greg Call, General Counsel
Telephone:    858-569-3978 Facsimile:    858-309-6998

Address for notices or communications to Dealer for purposes of this
Confirmation:

 

To:   

Société Générale

c/o SG Americas Securities, LLC

1221 Avenue of the Americas

New York, NY 10020

Attn:    Sanjay Garg Telephone:    (212) 278-5187 Facsimile:    (212) 278-5624
With a copy to: Société Générale   

c/o SG Americas Securities, LLC

1221 Avenue of the Americas

New York, NY 10020

Attn:    Steve Milankov

 

9



--------------------------------------------------------------------------------

Telephone:    (212) 278-6985 Facsimile:    (212) 278-7365

7. Representations, Warranties and Agreements:

(a) Each of the representations and warranties of Counterparty set forth in
Section 1 of the Purchase Agreement (the “Purchase Agreement”), dated as of
November 20, 2012, between Counterparty and Morgan Stanley & Co. LLC, Merrill
Lynch, Pierce, Fenner & Smith Incorporated and Barclays Capital Inc. as
representatives of the initial purchasers party thereto (the “Initial
Purchasers”), are true and correct and are hereby deemed to be repeated to
Dealer as if set forth herein. In addition to the representations and warranties
in the Agreement and those contained elsewhere herein, Counterparty represents
and warrants to and for the benefit of, and agrees with, Dealer as follows:

(i) On the Trade Date (A) Counterparty is not aware of any material nonpublic
information regarding Counterparty or the Shares and (B) all reports and other
documents filed by Counterparty with the Securities and Exchange Commission
pursuant to the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
when considered as a whole (with the more recent such reports and documents
deemed to amend inconsistent statements contained in any earlier such reports
and documents), do not contain any untrue statement of a material fact or any
omission of a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances in which they were
made, not misleading.

(ii) (A) On the Trade Date, the Shares or securities that are convertible into,
or exchangeable or exercisable for Shares, are not, and shall not be, subject to
a “restricted period,” as such term is defined in Regulation M under the
Exchange Act (“Regulation M”) and (B) Counterparty shall not engage in any
“distribution,” as such term is defined in Regulation M, other than a
distribution meeting the requirements of the exceptions set forth in sections
101(b) and 102(b) of Regulation M, until the second Exchange Business Day
immediately following the Trade Date.

(iii) On the Trade Date, neither Counterparty nor any “affiliated purchaser”
(each as defined in Rule 10b-18 under the Exchange Act (“Rule 10b-18”)) shall
directly or indirectly (including, without limitation, by means of any
cash-settled or other derivative instrument) purchase, offer to purchase, place
any bid or limit order that would effect a purchase of, or commence any tender
offer relating to, any Shares (or an equivalent interest, including a unit of
beneficial interest in a trust or limited partnership or a depository share) or
any security convertible into or exchangeable or exercisable for Shares, except
for the Share repurchase transactions contemplated under “Use of Proceeds” in
the Offering Memorandum, as supplemented by the related pricing term sheet.

(iv) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that Dealer is not making any representations or
warranties or taking any position or expressing any view with respect to the
treatment of the Transaction under any accounting standards including ASC Topic
260, Earnings Per Share, ASC Topic 815, Derivatives and Hedging, or ASC Topic
480, Distinguishing Liabilities from Equity and ASC Topic 815-40, Derivatives
and Hedging – Contracts in Entity’s Own Equity (or any successor issue
statements) or under FASB’s Liabilities & Equity Project.

(v) Without limiting the generality of Section 3(a)(iii) of the Agreement, the
Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange Act.

(vi) On or prior to the Effective Date, Counterparty shall deliver to Dealer a
resolution of Counterparty’s board of directors authorizing the Transaction.

(vii) Counterparty is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act.

(viii) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

(ix) On each of the Trade Date and the Premium Payment Date, Counterparty is
not, or will not be, “insolvent” (as such term is defined under Section 101(32)
of the U.S. Bankruptcy Code (Title 11 of the

 

10



--------------------------------------------------------------------------------

United States Code) (the “Bankruptcy Code”)) and Counterparty would be able to
purchase the Shares hereunder in compliance with the laws of the jurisdiction of
its incorporation.

(x) To Counterparty’s knowledge, based on due inquiry, no state or local
(including non-U.S. jurisdictions) law, rule, regulation or regulatory order
applicable to the Shares would give rise to any reporting, consent, registration
or other requirement (including without limitation a requirement to obtain prior
approval from any person or entity) as a result of Dealer or its affiliates
owning or holding (however defined) Shares.

(xi) Counterparty understands no obligations of Dealer to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any affiliate of Dealer or any governmental agency.

(b) Each of Dealer and Counterparty agrees and represents that it is an
“eligible contract participant” as defined in the U.S. Commodity Exchange Act,
as amended.

(c) Each of Dealer and Counterparty acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof. Accordingly, Counterparty represents and warrants to
Dealer that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof and (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws.

(d) Each of Dealer and Counterparty agrees and acknowledges that Dealer is a
“financial institution,” “swap participant” and “financial participant” within
the meaning of Sections 101(22), 101(53C) and 101(22A) of the Bankruptcy Code.
The parties hereto further agree and acknowledge that it is the intent of the
parties that (A) this Confirmation is (i) a “securities contract,” as such term
is defined in Section 741(7) of the Bankruptcy Code, with respect to which each
payment and delivery hereunder or in connection herewith is a “termination
value,” “payment amount” or “other transfer obligation” within the meaning of
Section 362 of the Bankruptcy Code and a “settlement payment,” within the
meaning of Section 546 of the Bankruptcy Code, and (ii) a “swap agreement,” as
such term is defined in Section 101(53B) of the Bankruptcy Code, with respect to
which each payment and delivery hereunder or in connection herewith is a
“termination value,” “payment amount” or “other transfer obligation” within the
meaning of Section 362 of the Bankruptcy Code and a “transfer,” as such term is
defined in Section 101(54) of the Bankruptcy Code and a “payment or other
transfer of property” within the meaning of Sections 362 and 546 of the
Bankruptcy Code, and (B) that Dealer is entitled to the protections afforded by,
among other sections, Sections 362(b)(6), 362(b)(17), 362(o), 546(e), 546(g),
548(d)(2), 555, 560 and 561 of the Bankruptcy Code.

(e) Counterparty shall deliver to Dealer an opinion of counsel, dated as of the
Effective Date, with respect to the matters set forth in Section 3(a) of the
Agreement; provided that, such opinion of counsel may contain customary
exceptions and qualifications, including, without limitation, excepts and
qualifications relating to indemnification provisions.

8. Other Provisions:

(a) Additional Termination Events.

(i) The occurrence of an “Event of Default” with respect to Counterparty under
the terms of the Convertible Securities as set forth in Section 6.01 of the
Indenture that results in an acceleration of the Convertible Securities pursuant
to the terms of the Indenture shall be an Additional Termination Event with
respect to which the Transaction is the sole Affected Transaction and
Counterparty is the sole Affected Party and Dealer shall be the party entitled
to designate an Early Termination Date pursuant to Section 6(b) of the
Agreement.

(ii) Notwithstanding anything to the contrary in this Confirmation, the receipt
by Dealer from Counterparty, within the applicable time period set forth under
“Notice of Exercise” above, of any Notice of Exercise in respect of the exercise
of any Options that, according to such Notice of Exercise, relate to Relevant
Convertible Securities that are Make-Whole Convertible Securities shall
constitute an Additional Termination Event as provided in this paragraph and
shall not result in the exercise of any Options. Upon receipt of any such Notice
of Exercise, Dealer shall designate an Exchange Business Day following such
Additional Termination Event as an Early Termination Date (and Dealer shall use
its commercially reasonable efforts to

 

11



--------------------------------------------------------------------------------

designate such Early Termination Date so that the related payment or delivery,
as the case may be, hereunder in respect of the Relevant Conversion Options will
occur on (or as promptly as reasonable practicable after) the related settlement
for the conversion of the Relevant Convertible Securities) with respect to the
portion of the Transaction corresponding to a number of Options (the “Relevant
Conversion Options”) equal to the lesser of (A) the aggregate principal amount
of Relevant Convertible Securities specified in such Notice of Exercise, divided
by USD 1,000, and (B) the Number of Options as of the date Dealer designates
such Early Termination Date and, as of such date, the Number of Options shall be
reduced by the number of Relevant Conversion Options. Any payment hereunder with
respect to such termination (the “Conversion Unwind Payment”) shall be
calculated pursuant to Section 6 of the Agreement as if (1) an Early Termination
Date had been designated in respect of a Transaction having terms identical to
the Transaction (except that, for purposes of this Section 8(a)(ii), the
provisions opposite the caption “Applicable Limit” above shall be deemed to be
deleted from this Confirmation) and a Number of Options equal to the number of
Relevant Conversion Options, (2) Counterparty were the sole Affected Party with
respect to such Additional Termination Event and (3) the terminated portion of
the Transaction were the sole Affected Transaction (and, in determining the
amount payable pursuant to Section 6 of the Agreement, the Calculation Agent
shall not take into account any adjustments to the “Conversion Rate” (as defined
in the Indenture) pursuant to Sections 13.03 or 13.04(g) of the Indenture);
provided that, the Conversion Unwind Payment shall not be greater than (x) the
Applicable Percentage multiplied by (y) the number of Relevant Conversion
Options multiplied by (z) the excess of (I) the “Conversion Rate” (as defined in
the Indenture taking into account any adjustments thereto pursuant to
Section 13.03 of the Indenture), multiplied by the Applicable Limit Price on the
settlement date for the cash and/or Shares to be delivered pursuant to
Section 13.02 of the Indenture in respect of the Relevant Convertible Securities
relating to such Conversion Unwind Payment, over (II) USD 1,000.

(iii) Within five Scheduled Trading Days promptly following any Repayment Event
(as defined below), Counterparty shall notify Dealer of such Repayment Event and
the aggregate principal amount of Convertible Securities subject to such
Repayment Event (any such notice, a “Repayment Notice”); provided that such
Repayment Notice shall contain an acknowledgement by Counterparty of its
responsibilities under applicable securities laws, and in particular Section 9
and 10(b) of the Exchange Act and the rules and regulations promulgated
thereunder and shall remake the representations set forth in Section 7(a)(i)(A),
in each case in respect of such repurchase and delivery of such Repayment
Notice. The receipt by Dealer from Counterparty of any Repayment Notice shall
constitute an Additional Termination Event as provided in this paragraph. Upon
receipt of any such Repayment Notice, Dealer shall designate an Exchange
Business Day following receipt of such Repayment Notice as an Early Termination
Date with respect to the portion of the Transaction corresponding to a number of
Options (the “Repayment Options”) equal to the lesser of (A) the aggregate
principal amount of such Convertible Securities specified in such Repayment
Notice, divided by USD 1,000, and (B) the Number of Options as of the date
Dealer designates such Early Termination Date and, as of such date, the Number
of Options shall be reduced by the number of Repayment Options. Any payment
hereunder with respect to such termination (the “Repayment Unwind Payment”)
shall be calculated pursuant to Section 6 of the Agreement as if (1) an Early
Termination Date had been designated in respect of a Transaction having terms
identical to the Transaction and a Number of Options equal to the number of
Repayment Options, (2) Counterparty were the sole Affected Party with respect to
such Additional Termination Event and (3) the terminated portion of the
Transaction were the sole Affected Transaction. “Repayment Event” means that
(i) any Convertible Securities are repurchased (whether in connection with or as
a result of a fundamental change, howsoever defined, or for any other reason) by
Counterparty or any of its subsidiaries, (ii) any Convertible Securities are
delivered to Counterparty or any of its subsidiaries in exchange for delivery of
any property or assets of such party (howsoever described), (iii) any principal
of any of the Convertible Securities is repaid prior to the final maturity date
of the Convertible Securities (for any reason other than as a result of an
acceleration of the Convertible Securities that results in an Additional
Termination Event pursuant to the preceding Section 8(a)(i)), or (iv) any
Convertible Securities are exchanged by or for the benefit of the holders
thereof for any other securities of Counterparty or any of its subsidiaries (or
any other property, or any combination thereof) pursuant to any exchange offer
or similar transaction. For the avoidance of doubt, any conversion of
Convertible Securities pursuant to the terms of the Indenture shall not
constitute a Repayment Event.

(b) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If Dealer shall owe Counterparty any amount pursuant to
“Consequences of Merger Events” above or Sections 12.6, 12.7 or 12.9 of the
Equity Definitions or pursuant to Section 6(d)(ii) of the Agreement, including,
without limitation, any

 

12



--------------------------------------------------------------------------------

Conversion Unwind Payment and any Repayment Unwind Payment (a “Payment
Obligation”), Dealer shall satisfy any such Payment Obligation by the Share
Termination Alternative (as defined below) unless either (i) Counterparty shall
have elected for Dealer to satisfy such Payment Obligation in cash in USD by
(x) giving irrevocable telephonic notice to Dealer, confirmed in writing within
one Scheduled Trading Day, no later than 12:00 noon, New York City time, on the
relevant merger date, Announcement Date, Early Termination Date or date of
cancellation or termination in respect of an Extraordinary Event, as applicable
and (y) remaking the representation set forth in Section 7(a)(i)(A) of this
Confirmation on the date of such notice, confirmed in writing within one
Scheduled Trading Day or (ii) in the event of (x) an Insolvency, a
Nationalization or a Merger Event, in each case, in which the consideration or
proceeds to be paid to holders of Shares consists solely of cash or (y) an Event
of Default in which Counterparty is the Defaulting Party or a Termination Event
in which Counterparty is the Affected Party, which Event of Default or
Termination Event resulted from an event or events within Counterparty’s control
(other than any Additional Termination Event pursuant to Section 8(a)(ii) or
Section 8(a)(iii)), in either of which cases under the immediately preceding
clauses (i) or (ii), the provisions of “Consequences of Merger Events” above,
Sections 12.6, 12.7 or 12.9 of the Equity Definitions or Section 6(d)(ii) of the
Agreement, as the case may be, shall apply in lieu of the provisions of this
Section 8(b) in respect of such Payment Obligation. In the case of any such
settlement by the Share Termination Alternative, the following provisions shall
apply on the Scheduled Trading Day immediately following the relevant merger
date, Announcement Date, Early Termination Date or date of cancellation or
termination in respect of an Extraordinary Event, as applicable:

 

Share Termination Alternative:    Applicable and means that Dealer shall deliver
to Counterparty the Share Termination Delivery Property on the date on which the
Payment Obligation would otherwise be due pursuant to “Consequences of Merger
Events and Tender Offers” above, Section 12.7 or 12.9 of the Equity Definitions
or Section 6(d)(ii) of the Agreement, as applicable, or such later date as the
Calculation Agent may reasonably determine (the “Share Termination Payment
Date”), in satisfaction of the Payment Obligation.

Share Termination Delivery

Property:

   A number of Share Termination Delivery Units, as calculated by the
Calculation Agent, equal to the Payment Obligation divided by the Share
Termination Unit Price. The Calculation Agent shall adjust the Share Termination
Delivery Property by replacing any fractional portion of the aggregate amount of
a security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.
Share Termination Unit Price:    The value of property contained in one Share
Termination Delivery Unit on the date such Share Termination Delivery Units are
to be delivered as Share Termination Delivery Property, as determined by the
Calculation Agent in its discretion by commercially reasonable means and
notified by the Calculation Agent to Dealer at the time of notification of the
Payment Obligation. Share Termination Delivery Unit:    In the case of a
Termination Event, Event of Default, Delisting or Additional Disruption Event,
one Share or, in the case of an Insolvency, Nationalization or Merger Event, one
Share or a unit consisting of the number or amount of each type of property
received by a holder of one Share (without consideration of any requirement to
pay cash or other consideration in lieu of fractional amounts of any securities)
in such Insolvency, Nationalization or Merger Event, as applicable. If such
Insolvency, Nationalization or Merger Event involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash. Failure to Deliver:    Applicable
Other applicable provisions:    If Share Termination Alternative is applicable,
the provisions of Sections 9.8, 9.9, 9.11 (except that the Representation and
Agreement contained in Section 9.11 of the Equity Definitions shall be modified
by excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws arising as a result
of the fact that Counterparty is the issuer of the Shares or any portion of the
Share Termination Delivery Units) and 9.12 of the Equity Definitions will be
applicable as if “Physical Settlement” applied to the

 

13



--------------------------------------------------------------------------------

   Transaction, except that all references to “Shares” shall be read as
references to “Share Termination Delivery Units.”

(c) Disposition of Hedge Shares. Counterparty hereby agrees that if, in the good
faith reasonable judgment of Dealer, based on advice of counsel, any Shares
acquired by Dealer for the purpose of hedging its obligations pursuant to the
Transaction, other than any such Shares that were, at the time of acquisition by
Dealer, “restricted securities” within the meaning of Rule 144 under the
Securities Act (any such Shares, the “Hedge Shares”), cannot be sold in the
public market by Dealer without registration under the Securities Act,
Counterparty shall, at its election: (i) in order to allow Dealer to sell the
Hedge Shares in a registered offering, make available to Dealer an effective
registration statement under the Securities Act to cover the resale of such
Hedge Shares and (A) enter into an agreement substantially similar to
underwriting agreements for registered secondary offerings of a substantially
similar size, in form and substance reasonably satisfactory to Dealer,
(B) provide accountant’s “comfort” letters in customary form for registered
offerings of equity securities of a substantially similar size, (C) provide
disclosure opinions of nationally recognized outside counsel to Counterparty
reasonably acceptable to Dealer, (D) provide other customary opinions,
certificates and closing documents customary in form for registered offerings of
equity securities of a substantially similar size and (E) afford Dealer a
reasonable opportunity to conduct a “due diligence” investigation with respect
to Counterparty customary in scope for underwritten offerings of equity
securities of a substantially similar size; provided, however, that if Dealer,
in its reasonable discretion, is not satisfied with access to due diligence
materials, the results of its due diligence investigation, or the procedures and
documentation for the registered offering referred to above, then clause (ii) or
clause (iii) of this Section 8(c) shall apply at the election of Counterparty;
(ii) in order to allow Dealer to sell the Hedge Shares in a private placement,
enter into a private placement agreement substantially similar to private
placement purchase agreements customary for private placements of equity
securities of a substantially similar size, in form and substance reasonably
satisfactory to Dealer, including customary representations, covenants, blue sky
and other governmental filings and/or registrations, indemnities to Dealer, due
diligence rights (for Dealer or any designated buyer of the Hedge Shares from
Dealer), opinions and certificates and such other documentation as is customary
for private placements agreements for private placements of equity securities of
a substantially similar size, all reasonably acceptable to Dealer (in which
case, the Calculation Agent shall make any adjustments to the terms of the
Transaction that are necessary, in its reasonable judgment, to compensate Dealer
for any discount from the public market price of the Shares incurred on the sale
of Hedge Shares in a private placement); or (iii) purchase the Hedge Shares from
Dealer at the VWAP Price on such Exchange Business Days, and in the amounts,
requested by Dealer. “VWAP Price” means, on any Exchange Business Day, the per
Share volume-weighted average price as displayed under the heading “Bloomberg
VWAP” on Bloomberg page “ECPG <equity> AQR” (or any successor thereto) in
respect of the period from 9:30 a.m. to 4:00 p.m. (New York City time) on such
Exchange Business Day (or if such volume-weighted average price is unavailable,
the market value of one Share on such Exchange Business Day, as determined by
the Calculation Agent using a volume-weighted method).

(d) Repurchase Notices. Counterparty shall, on or prior to any day on which
Counterparty effects any repurchase of Shares, give Dealer a written notice of
such repurchase (a “Repurchase Notice”) if, following such repurchase, the
Notice Percentage as determined on the date of such Repurchase Notice is
(i) greater than 9.0% and (ii) greater by 0.5% than the Notice Percentage
included in the immediately preceding Repurchase Notice (or, in the case of the
first such Repurchase Notice, greater than the Notice Percentage as of the date
hereof). The “Notice Percentage” as of any day is the fraction, expressed as a
percentage, the numerator of which is the Number of Shares and the denominator
of which is the number of Shares outstanding on such day. In the event that
Counterparty fails to provide Dealer with a Repurchase Notice on the day and in
the manner specified in this Section 8(d) then Counterparty agrees to indemnify
and hold harmless Dealer, its affiliates and their respective directors,
officers, employees, agents and controlling persons (Dealer and each such person
being an “Indemnified Party”) from and against any and all losses, claims,
damages and liabilities (or actions in respect thereof), joint or several, to
which such Indemnified Party may become subject under applicable securities
laws, including without limitation, Section 16 of the Exchange Act, relating to
or arising out of such failure. If for any reason the foregoing indemnification
is unavailable to any Indemnified Party or insufficient to hold harmless any
Indemnified Party, then Counterparty shall contribute, to the maximum extent
permitted by law, to the amount paid or payable by the Indemnified Party as a
result of such loss, claim, damage or liability. In addition, Counterparty will
reimburse any Indemnified Party for all reasonable expenses (including
reasonable counsel fees and expenses) as they are incurred (after notice to
Counterparty) in connection with the investigation of, preparation for or
defense or settlement of any pending or threatened claim or any action, suit or
proceeding arising therefrom, whether or not such Indemnified Party is a party
thereto and whether or not such claim, action, suit or proceeding is initiated
or brought by or on behalf of Counterparty. This indemnity shall survive the
completion of the Transaction contemplated by this Confirmation and any
assignment and delegation of the Transaction

 

14



--------------------------------------------------------------------------------

made pursuant to this Confirmation or the Agreement shall inure to the benefit
of any permitted assignee of Dealer.

(e) Transfer and Assignment.

(i) Either party may transfer any of its rights or obligations under the
Transaction with the prior written consent of the non-transferring party, such
consent not to be unreasonably withheld or delayed. For the avoidance of doubt,
Dealer may condition its consent on any of the following, without limitation:
(i) the receipt by Dealer of opinions and documents reasonably satisfactory to
Dealer in connection with such assignment, (ii) such assignment being effected
on terms reasonably satisfactory to Dealer with respect to any legal and
regulatory requirements relevant to Dealer, (iii) Counterparty continuing to be
obligated to provide notices hereunder relating to the Convertible Securities
and continuing to be obligated with respect to “Disposition of Hedge Shares” and
“Repurchase Notices” above, (iv) Counterparty not being released from its
indemnification obligations under Section 8(d) of this Confirmation, (v) such
assignment only being to a third party that is a United States person (as
defined in the Internal Revenue Code of 1986, as amended), (vi) Dealer not
being, as a result of such assignment, required to pay the transferee on any
payment date an amount under Section 2(d)(i)(4) of the Agreement greater than an
amount Dealer would have been required to pay to Counterparty in the absence of
such assignment, (vii) there not being an Event of Default, Potential Event of
Default or Termination Event as a result of such assignment, (viii) without
limiting the generality of clause (v), Counterparty causing the transferee to
make such Payee Tax Representations and to provide such tax documentation as may
be reasonably requested by Dealer to permit Dealer to determine that the results
described in clauses (vi) and (vii) will not occur upon or after such assignment
and (ix) Counterparty being responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
assignment. In addition, Dealer may transfer or assign without any consent of
the Counterparty its rights and obligations hereunder and under the Agreement
(1) in whole or in part to any affiliate of Dealer of credit quality at least
equivalent to that of Dealer as of the Trade Date, (2) in whole or in part to
any other affiliate of Dealer with respect to which Counterparty shall have
received a full guaranty of such affiliate’s obligations from Dealer in form and
substance reasonably satisfactory to Counterparty or (3) if at the time of such
transfer or assignment an Excess Ownership Position exists, in part to any other
third party with a rating for its long term, unsecured and unsubordinated
indebtedness equal to or better than the lesser of (I) the credit rating of
Dealer at the time of the transfer and (II) A- by Standard and Poor’s Rating
Group, Inc. or its successor (“S&P”), or A3 by Moody’s Investor Service, Inc.
(“Moody’s”) or, if either S&P or Moody’s ceases to rate such debt, at least an
equivalent or better rating by a substitute rating agency mutually agreed by
Counterparty and Dealer, in the case of this clause (3), to the extent that an
Excess Ownership Position no longer exists after giving effect to such partial
transfer or assignment, in each case of the immediately preceding clauses (1),
(2) and (3), only if an Event of Default, Potential Event of Default or
Termination Event will not occur as a result of such transfer or assignment.

(ii) At any time at which any Excess Ownership Position exists, if Dealer, in
its discretion, is unable to effect a transfer or assignment to a third party in
accordance with the requirements set forth above after using its commercially
reasonable efforts on pricing terms and within a time period reasonably
acceptable to Dealer such that an Excess Ownership Position no longer exists,
Dealer may designate any Scheduled Trading Day as an Early Termination Date with
respect to a portion (the “Terminated Portion”) of the Transaction, such that
such Excess Ownership Position no longer exists. In the event that Dealer so
designates an Early Termination Date with respect to a portion of the
Transaction, a payment or delivery shall be made pursuant to Section 6 of the
Agreement and Section 8(b) of this Confirmation as if (i) an Early Termination
Date had been designated in respect of a Transaction having terms identical to
the Terminated Portion of the Transaction, (ii) Counterparty shall be the sole
Affected Party with respect to such partial termination and (iii) such portion
of the Transaction shall be the only Terminated Transaction. “Excess Ownership
Position” means any of the following: (i) the Equity Percentage exceeds 9.0%,
(ii) Dealer or any “affiliate” or “associate” of Dealer would own in excess of
14.0% of the outstanding Shares for purposes of Section 203 of the Delaware
General Corporation Law or (iii) Dealer, Dealer Group (as defined below) or any
person whose ownership position would be aggregated with that of Dealer or
Dealer Group (Dealer, Dealer Group or any such person, a “Dealer Person”) under
any federal, state or local laws, regulations or regulatory orders applicable to
ownership of Shares (“Applicable Laws”), owns, beneficially owns, constructively
owns, controls, holds the power to vote or otherwise meets a relevant definition
of ownership in excess of a number of Shares equal to (x) the number of Shares
that would give rise to reporting or registration obligations (except for any
filings of Form 13F, Schedule 13D or Schedule 13G under the Exchange Act) or
other requirements (including obtaining prior

 

15



--------------------------------------------------------------------------------

approval by a state or federal regulator) of a Dealer Person under Applicable
Laws and with respect to which such requirements have not been met or the
relevant approval has not been received minus (y) 1% of the number of Shares
outstanding on the date of determination. The “Equity Percentage” as of any day
is the fraction, expressed as a percentage, (A) the numerator of which is the
number of Shares that Dealer and any of its affiliates or any other person
subject to aggregation with Dealer, for purposes of the “beneficial ownership”
test under Section 13 of the Exchange Act, or of any “group” (within the meaning
of Section 13) of which Dealer is or may be deemed to be a part (Dealer and any
such affiliates, persons and groups, collectively, “Dealer Group”), beneficially
owns (within the meaning of Section 13 of the Exchange Act), without
duplication, on such day and (B) the denominator of which is the number of
Shares outstanding on such day (including, solely for such purpose, Shares that
would be deemed outstanding pursuant to the last sentence of Rule 13d-3(d)(1)(i)
if such sentence were applicable to the calculation of clause (B) of the
definition of Equity Percentage).

(f) Staggered Settlement. If upon advice of counsel with respect to applicable
legal and regulatory requirements, including any requirements relating to
Dealer’s hedging activities hereunder, Dealer reasonably determines that it
would not be advisable to deliver, or to acquire Shares to deliver, any or all
of the Shares to be delivered by Dealer on the relevant Settlement Date, Dealer
may, by notice to Counterparty on or prior to any Settlement Date (a “Nominal
Settlement Date”), elect to deliver the Shares on two or more dates (each, a
“Staggered Settlement Date”) or at two or more times on the Nominal Settlement
Date as follows:

(i) in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (each of which will be on or prior to such Nominal Settlement
Date, but not prior to the beginning of the related “Observation Period” (as
defined in the Indenture)) and/or delivery times (during any single Staggered
Settlement Date) and how it will allocate the Shares it is required to deliver
under “Delivery Obligation” (above) among the Staggered Settlement Dates and/or
delivery times; and

(ii) the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates (including on one or more
delivery times on any single Staggered Settlement Date) will equal the number of
Shares that Dealer would otherwise be required to deliver on such Nominal
Settlement Date.

(g) Right to Extend. Dealer may postpone any Exercise Date or Settlement Date or
any other date of valuation or delivery by Dealer, with respect to some or all
of the relevant Options (in which event the Calculation Agent shall make
appropriate adjustments to the Delivery Obligation), if Dealer determines in its
good faith and reasonable discretion, based on advice of counsel in the case of
the immediately following clause (ii), that such extension is reasonably
necessary or appropriate to (i) preserve Dealer’s hedging or hedge unwind
activity hereunder in light of existing liquidity conditions in the cash market,
the stock loan market or any other relevant market or (ii) to enable Dealer to
effect purchases of Shares in connection with its hedging, hedge unwind or
settlement activity hereunder in a manner that would, if Dealer were
Counterparty or an affiliated purchaser of Counterparty, be in compliance with
applicable legal, regulatory or self-regulatory requirements, or with related
policies and procedures applicable to Dealer; provided that, no such Exercise
Date, Settlement Date or any other date of valuation or delivery by Dealer may
be postponed or extended more than 50 “Trading Days” (as defined in the
Indenture) after the original Exercise Date, Settlement Date or other date of
valuation or delivery by Dealer, as the case may be.

(h) Adjustments. For the avoidance of doubt, whenever the Calculation Agent is
called upon to make an adjustment pursuant to the terms of this Confirmation or
the Definitions to take into account the effect of an event, the Calculation
Agent shall make such adjustment by reference to the effect of such event on the
Hedging Party.

(i) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

(j) Designation by Dealer. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities to or from Counterparty,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such shares or other securities and otherwise to perform Dealer obligations in
respect of the Transaction and any such designee may assume such obligations.
Dealer shall be discharged of its obligations to Counterparty solely to the
extent of any such performance.

 

16



--------------------------------------------------------------------------------

(k) No Netting and Set-off. Notwithstanding any provision of the Agreement
(including without limitation Section 6(f) thereof, which shall not apply with
respect to the Transaction) and this Confirmation or any other agreement between
the parties to the contrary, neither party shall net or set off its obligations
under the Transaction against its rights against the other party under any other
transaction or instrument.

(l) Equity Rights. Dealer acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Counterparty’s bankruptcy.
For the avoidance of doubt, the parties agree that the preceding sentence shall
not apply at any time other than during Counterparty’s bankruptcy to any claim
arising as a result of a breach by Counterparty of any of its obligations under
this Confirmation or the Agreement. For the avoidance of doubt, the parties
acknowledge that this Confirmation is not secured by any collateral that would
otherwise secure the obligations of Counterparty herein under or pursuant to any
other agreement.

(m) Early Unwind. In the event the sale by Counterparty of the “Firm Securities”
is not consummated with the Initial Purchasers pursuant to the Purchase
Agreement for any reason by the close of business in New York on the Premium
Payment Date (or such later date as agreed upon by the parties, which in no
event shall be later than December 4, 2012) (the Premium Payment Date or such
later date being the “Early Unwind Date”), the Transaction shall automatically
terminate (the “Early Unwind”), on the Early Unwind Date and the Transaction and
all of the respective rights and obligations of Dealer and Counterparty
thereunder shall be cancelled and terminated. Following such termination and
cancellation, each party shall be released and discharged by the other party
from and agrees not to make any claim against the other party with respect to
any obligations or liabilities of either party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date; provided that, unless such Early Unwind Date occurred as a result
of a breach of the Purchase Agreement by the Initial Purchasers, Counterparty
shall purchase from Dealer on the Early Unwind Date all Shares purchased by
Dealer or one or more of its affiliates in connection with the Transaction at
the then prevailing market price. Dealer and Counterparty represent and
acknowledge to the other that, subject to the proviso included in this
Section 8(m), upon an Early Unwind, all obligations with respect to the
Transaction shall be deemed fully and finally discharged.

(n) Payment by Counterparty. In the event that, following payment of the
Premium, (i) an Early Termination Date occurs or is designated with respect to
the Transaction as a result of a Termination Event or an Event of Default (other
than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of the
Agreement) and, as a result, Counterparty owes to Dealer an amount calculated
under Section 6(e) of the Agreement, or (ii) Counterparty owes to Dealer,
pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an amount
calculated under Section 12.8 of the Equity Definitions, such amount shall be
deemed to be zero.

(o) Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA or any
regulation under the WSTAA, nor any requirement under WSTAA or an amendment made
by WSTAA, shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Confirmation
or the Agreement, as applicable, arising from a termination event, force
majeure, illegality, increased costs, regulatory change or similar event under
this Confirmation, the Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, an Excess
Ownership Position or Illegality (as defined in the Agreement)).

(p) Regulatory Provisions. Counterparty represents and warrants that it has
received and read and understands the document titled “Risk Disclosure Statement
for Over-The Counter Derivative Option Transactions” heretofore provided by
Dealer to Counterparty.

(q) Terms relating to the Agent. Dealer is not registered as a broker or dealer
under the Exchange Act. Agent has acted solely as agent for Dealer and
Counterparty to the extent required by law in connection with the Transaction
and has no obligations, by way of issuance, endorsement, guarantee or otherwise,
with respect to the performance of either party under the Transaction. The
parties agree to proceed solely against each other, and not against Agent, in
seeking enforcement of their rights and obligations with respect to the
Transaction, including their rights and obligations with respect to payment of
funds and delivery of securities.

(r) Broker. Agent may have been paid a fee by Dealer in connection with the
Transaction. Further details will be furnished upon written request.

(s) Time of Dealing. The time of the Transaction will be furnished by Agent upon
written request.

 

17



--------------------------------------------------------------------------------

(t) Hedging and Market Activity of Dealer. Counterparty acknowledges and agrees
that:

(i) During the term of the Transaction, Dealer and its affiliates may buy or
sell Shares or other securities or buy or sell options or futures contracts or
enter into swaps or other derivative securities in order to adjust Dealer’s
hedge position with respect to the Transaction.

(ii) Dealer and its affiliates may also be active in the market for the Shares
other than in connection with hedging activities in relation to the Transaction.

(iii) Dealer shall make its own determination as to whether, when or in what
manner any hedging or market activities in Counterparty’s securities shall be
conducted and shall do so in a manner that it deems in good faith to be
appropriate to hedge its price and market risk with respect to the price at
which this Transaction settles.

(iv) Any market activities of Dealer and its affiliates with respect to the
Shares may affect the market price and volatility of the Shares, as well as the
price at which this Transaction settles, each in a manner that may be adverse to
Counterparty.

(u) Waiver of Trial by Jury. EACH OF COUNTERPARTY AND DEALER HEREBY IRREVOCABLY
WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON
BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE TRANSACTION OR THE ACTIONS OF DEALER OR ITS AFFILIATES IN THE
NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

(v) Governing Law; Jurisdiction. THIS CONFIRMATION AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS CONFIRMATION SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL
MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND
ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

 

18



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Steve Milankov, Equity Derivatives Legal Department, Facsimile
No. 212-278-7365.

 

Yours faithfully, SOCIETE GENERALE By:  

/s/ July Liu

 

Name: July Liu

Title: OTC Documentation Manager

Confirmed and Acknowledged as of the date first above written:

 

ENCORE CAPITAL GROUP, INC. By:  

/s/ J. Brandon Black

 

Name: J. Brandon Black

Title: President and Chief Executive Officer



--------------------------------------------------------------------------------

Annex A

 

Premium:    USD 3,878,000 (Premium per Option USD 6.12)